DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2022 has been entered.
Election/Restrictions
Claims 1, 126, 135 and 137 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/1/2021.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/368654 and 62/430613, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The above application fails to disclose the claimed presence of silver in the nanoparticles, therefore the claims will receive an effective filing date of 12/6/2016.
Response to Arguments
All of Applicants arguments filed 2/22/2022 have been filly considered.  
The declaration of Prabir K. Dutta under 37 CFR 1.132 filed 2/22/2022 is insufficient to overcome the rejections presented below.
Applicant argues in the remarks and the filed 2nd declaration, that the 1st declaration demonstrated that ZnAgNZ was orders of magnitude more effective in terms of antimicrobial efficacy than micron-sized zinc ion and silver ion exchanged zeolite, and colloidal silver nanoparticles. The data presented suggests that the improved antimicrobial efficacy of these zeolites nanoparticles likely stemmed from their ability to release antimicrobial ions both inside and outside of bacterial cells which is supported by the teachings of Kumar and Santos, and there do not appear to be any studies showing particle sizes of greater than 100nm being internalized by the cells, thus it is expected that particles sizes of 101nm-1000nm would exhibit decreased antimicrobial activity compared to the tested 31 +/- 4nm.
Applicant arguments are not persuasive as this time.  Applicant remarks that the improved antimicrobial effect is due to the internalization of the particles in the bacterial cells due to their size, however, this internalization is not unexpected and was in fact known in the art to occur, as evidenced by Kumar (discussed by Applicant).  Kumar demonstrates that it was well known in the art that internalization of NPs in the bacterial cell can lead to adverse effects such as cell death. Therefore, a skilled artisan would have expected NPs sizes of 70 or less more internalized into the cell and be more adapt at causing cell death as taught by Kumar, thus the results obtained by Applicant do not appear unexpected.
Applicant further argues in the 2nd declaration that “the instant claims are directed to compositions that comprise zeolite nanoparticles dispersed in a carrier. These zeolite nanoparticles comprise an antimicrobially effective amount of antimicrobial metal ions retained at ion-exchangeable sites within the zeolite nanoparticles…” 
This is not persuasive as there is no carrier recited by the instant claims and only claim 117 requires the silver ions to be retained at ion-exchangeable sites within the zeolite nanoparticles.
Applicant further argues in the 2nd declaration that BZN when used to functionalize the surface of the zeolite NPs resulted in excellent antibacterial activity.
This is not persuasive in view of the Hanim reference.  Applicant demonstrates that the addition of BZN to the zeolite NPs resulted in increased antimicrobial efficacy against P. aeruginosa (a negatively charged bacteria), however, Hanim teaches that surface functionalization of zeolite with APTES (a cationic group comprising an alkyl amine) improved the antibacterial activity of the silver-zeolite (Abs).  Hanim teaches that the positively charged protonated amine groups grafted onto the zeolite surface altered the zeolite surface from negative to positive, which act as electrostatic absorbents of bacterial membranes that are negatively charged.  Hence, a high amounts of positively charged groups will leads to an increased interaction between the zeolite and the bacteria, resulting in an inhibition of bacterial growth (Pg. 127). Hanim teaches that the increased positive charge on the zeolite surface due to APTES functionalization increased the attachment of the negatively charged bacterial surface onto the zeolite surface, and the action of silver killed the bacteria (Pg. 128, Col. 2).  In view of the teaching of Hanim, a person of skill in the art would have expected an improved antibacterial effect to occur when functionalizing the surface of zeolite with a cationic group.  Furthermore, it is noted that the data is not commensurate in scope with the instant claims.  Applicants only provided data regarding BZN, but the claims are directed to the genus of a cationic group, also the zeolites tested comprised both silver and zinc and the instant claims require only silver.
New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 129 and 153 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Both claims 129 and 153 depend from cancelled claim 128, thus rendering the meets and bounds of the claim unclear.  For purposes of examination, these claim will be examined as if they depended from instant claim 106.

Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 106, 111, 117, 121-123, 129, 131, 134, 136, 153 and 156 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR101229509, Hanim (Applied Surface Science 360 (2016) 121–130) and Kumar (Chemosphere 83 (2011) 1124–1132).
KR’509 discloses cosmetic compositions comprising zeolite which incorporate functional material in the zeolite pores (Abs).  KR’5098 teaches that the functional material contained in the zeolite pores is an antimicrobial material and the cosmetic composition is an antimicrobial cosmetic composition.  The antimicrobial substance used in preferably silver ions (Pg. 4).  
Regarding claim 111: KR’509 teaches that the antimicrobial material or sunscreen contained in the zeolite may be located in the zeolite pores for a long time while maintaining nano size. That is, the antimicrobial metal substance or sunscreen agent is present for a long time in the form of particles (quantum dots) of size limited to several nanometers in the zeolite pores., which reads on silver nanoparticles (Pg. 4).
Regarding claim 117: KR’509 teaches that when preparing the metal ion containing zeolite, ion exchange is performed.
Regarding claims 121-123: KR’509 teaches that the zeolite particles can comprise one or more metals ions such as silver, copper and zinc, therefore it would have been prima facie obvious to include zinc ions when preparing the metal-ion containing zeolite using the ion exchange process in addition to the silver as the use of combinations of metal ions is contemplated by the art.
KR’509 teaches that in order to analyze the antimicrobial activity of the composition, a cream of the invention was applied to a filter paper and placed in the medium containing the bacteria to be tested.  It was determined that the cosmetic was effective against Eumycetes , Escherichia coli , Pseudomonas aeruginosa , Staphylococcus aureus , Candida albicans  and Aspergillus flavus bacteria.  This process reads on “exposing the microbe to a composition comprising zeolite particles, wherein the microbe is bacteria and wherein the microbe is present on a surface,” as recited by instant claims 106, 131 and 134  As the process shows the composition to be effective at inhibiting bacterial, the amounts of silver used is considered to be used in an effective amount.  
Regarding the elected species of wall, while the art fails to specifically teach a wall, the art teaches the composition to be applied to medium containing the bacterial, this medium is expected to be present in a container of some sort and all sides of a container (including the bottom) are deemed to read on wall as the sides and bottom enclose the container and medium.
Regarding claim 136: Example 4-1 teaches a cream (i.e. a carrier) comprising the zeolite particles containing silver.  KR’509 teaches the cosmetics to have excellent dispersability of the zeolite particles in sizes ranging from 10nm-1000nm, as opposed to prior art zeolite powder which suffer from agglomeration, this reads on colloidal dispersion as recited by instant claim 136.
However, KR’509 does not teach the zeolite nanoparticles to comprise a microbial targeting agent which comprises an alkyl amine group (a cationic group) , as recited by instant claims 129, 153 and 156.
Hanim discloses amine-functionalized, silver-exchange zeolite and how to make these.  Hanim teaches that the functionalization of zeolite with APTES (3-aminopropyltriethoxysilane, reading on microbial targeting agent having an alkyl amine) improved antibacterial activity of the silver zeolite, depending on the concentration of silver ions and APTES used during modification (Abs).  Hanim teaches that ATPES was used because of its functional group –NH2, which promotes the attachment of negatively charged species, particularly bacterial cells (Pg. 122, Col. 1). Hanim teaches that the positively charged protonated amine groups grafted onto the zeolite surface (which occurs after silylation with APTEs, reading on APTES is covalently bonded to the zeolite), which altered the zeolite surface from negative to positive, which act as electrostatic absorbents of bacterial membranes that are negatively charged.  Hence, a high amounts of positively charged groups will leads to an increased interaction between the zeolite and the bacteria, resulting in an inhibition of bacterial growth (Pg. 127). Hanim teaches that the increased positive charge on the zeolite surface due to APTES functionalization increased the attachment of the negatively charged bacterial surface onto the zeolite surface, and the action of silver killed the bacteria (Pg. 128, Col. 2).  
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of KR’509 with those of Hanim.  One of skill in the art would have been motivated to functionalize the zeolite of KR’509 with APTES as taught by Hanim, as Hanim teaches that doing so provides an improved antibacterial agent.  One of skill in the art would have a reasonable expectation of success as both Hanim and KR’509 teaches zeolite and silver complexes for use as antibacterial agents.
KR’509 teaches that the preferred particle size of the zeolite used ranges from 10nm to 1000nm (pg. 4), which overlaps with the claimed average particle size of 20-60nm.
However, KR’509 does not teach a preference for 20-60nm particle sizes.
Kumar studies the uptake of 30nm ZnO and 50nm TiO2 (both average particle sizes) bare nanoparticles and discussed that particles up to 70nm were uniformly distributed inside the cells while some agglomerated particles adhered outside the membrane. This demonstrated that smaller NPs can enter the bacterial cells and may interact with the cellular macromolecules causing adverse effect including cell death.  The NPs were also found in the dividing cells indicating transmission to the newly formed cells as constituent of the cytoplasm. Non-specific diffusion, non-specific membrane damage and specific uptake (silCBA gene transportation system, through porins) are the possible mechanism through which the NPs could pass through the bacterial cell wall and membranes (pg. 1127-1128).
In view of the teachings of Kumar, a skilled artisan would have been motivated to formulate the composition of KR’509 to comprise zeolite NPs having an average particle size of 10nm to up to 70nm as Kumar teaches that particles up to 70nm were uniformly distributed inside the cells while some agglomerated particles adhered outside the membrane. This demonstrated that smaller NPs can enter the bacterial cells and may interact with the cellular macromolecules causing adverse effect including cell death.  One of skill in the art would have a reasonable expectation of success as KR’509 teaches that preferred sizes for use include 10nm-1000nm.

Claims 106, 111, 117, 118-119, 121-123, 129, 131, 134, 136, 153 and 156 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR101229509, Hanim (Applied Surface Science 360 (2016) 121–130) and Kumar (Chemosphere 83 (2011) 1124–1132), as applied to claims 106, 108, 111, 117, 121-123, 129, 131, 134, 136, 153 and 156 above, and further in view of Hagiwara (US 4,911,898).
As discussed above, KR’509 makes obvious the limitations of claims 106, 108, 111, 117, 121-123, 129, 131, 134, 136, 153 and 156 and teaches that when preparing the metal ion containing zeolite, ion exchange is performed, however, KR’509 does not teach the silver ions to make up 50-100% of the ion exchange capacity as recited by instant claims 118-119.
Hagiwara discloses zeolite particles retaining silver, having antibacterial properties on their ion-exchangeable sites in an amount up to 41% (Abs).  While “amounts of up to 41%” are preferred by Hagiwara, Hagiwara teaches that “preferably the zeolite particles retain the metal ion in an amounts of less than 92%, more preferably 82%, particularly 70% of the ion exchange capacity,” which overlaps with the claimed 50-100%.  (Col. 4, lines 30-35). When the amount of metal ion is too large the bactericidal effect of the polymer article is poor.
Hagiwara teaches that the zeolite particles can retain one or more metals ions such as silver, copper and zinc  (Col. 2, lines 55-65 and Col. 7 lines 5-11).
Table 2 of Hagiwara exemplifies a particle having a size of 0.6µm (equivalent to 600nm)
In view of the teachings of the Hagiwara a skilled artisan would recognize the amount of silver occupying the ion exchange sites to be an variable optimizable through routine experimentation and would therefore have been motivated before the effective filing date of the claimed invention to optimize the amounts of metal ion used to obtain an amounts effective at producing the desired bactericidal effect.  One of skill in the art would have a reasonable expectation of success as both Hagiwara and KR’509 teaches silver ions present in ion-exchangeable sites within zeolite nanoparticles which can further comprise additional ions, such as zinc ions.
“Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).” (see MPEP 2123). 
MPEP 2144.05 II: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.)" 

	
Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613